DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Request for Continued Examination (RCE) on 07/06/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Delbaere et al. (US 2013/0103334), hereinafter Delbaere.
Regarding claim 1, Delbaere discloses (see figures 1-11) a system (figure 2), comprising: a switching device (figures 2 and 9, part switching device that include coil 3 to actuate), comprising: an armature (figure 9, part 5) configured to move between a first position (figure 9, part 5; first position at opening phase of the switching device) that electrically couples the armature to a first contact (figure 9, part first contact wherein 5 is coupled at opening phase of the switching device) and a second position (figure 9, part 5; second position at closing phase of the switching device) that electrically couples the armature to a second contact (figure 9, part second contact wherein 5 is coupled at closing phase of the switching device); a coil (figures 2 and 9, part 3) configured receive a voltage (figure 2, part voltage at 3 between L1 and L2)  configured to magnetize a core (figures 2 and 9, part 3; core), thereby causing the armature (figure 9, part 5) to move from the first position (figure 9, part 5; first position at opening phase of the switching device) to the second position (figure 9, part 5; second position at closing phase of the switching device)(paragraph [0050]; the method for diagnosing an operating state of a contactor according to the invention is particularly designed for a contactor having an electromagnetic actuator comprising a magnetic circuit formed by a magnetic yoke 4 and a ferromagnetic movable part 5 (FIG. 8). Movement of the movable part is commanded by at least one actuating coil 3 connected to first and second supply terminals B1, B2 via coil voltage control means 20. A processing unit 2 is designed to act on the coil voltage control means 20, such as in particular MOS or IGBT transistors); and a control system (figure 2, part 2) configured to: receive initial coil voltage data (figure 2, part initial voltage at 3 between L1 and L2 [specific initial operation reference value]) corresponding to a voltage waveform (figure 10, part Su1)(paragraph [0080]; a first bold line curve plot Su1 corresponds to the variation curve of a new actuator) associated with the coil (figure 2, part 3)  during a first open operation (paragraph [0072]; the electric characteristic K measured in the course of the method being the voltage U at the terminals of the coil, the contactor then comprises means for measuring 25 the voltage of the actuating coil 3, during the opening phase of the contactor) of the switching device (figures 2 and 9, part switching device that include coil 3 to actuate; at first open operation)(paragraph [0070]; Minimum and maximum reference values are preferably defined for each contactor, taking industrial dispersions into account. These reference values make it possible to determine, for each specific value, on the one hand a new state threshold using the limit of the new reference value originating from tolerancing, and on the other hand a worn state threshold using the limit of the worn reference value originating from tolerancing); receive (figure 2, part 2 from 25) updated coil voltage data (figure 2, part updated voltage at 3 between L1 and L2; after initial period)  corresponding to the voltage waveform (figure 10, part Su2) (paragraph [0080]; Second broken line curve plots Su2 correspond to the variation curves of worn actuators)  associated with the coil (figure 2, part 3) during a second open operation of the switching device (figures 2 and 9, part switching device that include coil 3 to actuate; at updated open operation) that occurs after a close operation of the switching device (figures 2 and 9, part switching device that include coil 3 to actuate; after close operation) that occurred between the first open operation (figures 2 and 9, part switching device that include coil 3 to actuate; at first open operation) and the second open operation (figures 2 and 9, part switching device that include coil 3 to actuate; at updated open operation)(paragraph [0071]; Each specific value recorded and averaged on a set number of previous consecutive operations is thus then compared with the defined threshold values by means of the reference values. The position of the specific value relatively to the new and worn threshold values gives the information on the state of operation. Then, for each specific value recorded on a set number of previous consecutive operations, it is possible to calculate its sliding range, corresponding to the difference between the maximum value and the minimum value recorded on the previous operations. An abnormal operating state is diagnosed when the sliding range is greater than the maximum dispersion defined by the reference values, for each specific value); compare (figure 2, part 2) the updated coil voltage data (figure 2, part updated voltage at 3 between L1 and L2; after initial period) with the initial coil voltage data (figure 2, part initial voltage at 3 between L1 and L2)(paragraph [0034]; comparing said at least one specific value with a specific initial operation reference value of the contactor); and determine  (figure 2, part 2) a state of the first contact (figure 9, part first contact wherein 5 is coupled at opening phase of the switching device) and the second contact (figure 9, part second contact wherein 5 is coupled at closing phase of the switching device) based on the comparison (figure 2, part 2) (paragraph [0035]; diagnosing the state of operation of the contactor according to the positioning of said at least one specific value with respect to a reference value)(paragraphs [0028]-[0035] and [0072]-[0080]).
Regarding claim 2, Delbaere discloses everything claimed as applied above (see claim 1). Further, Delbaere discloses (see figures 1-11) the voltage waveform (figure 10, part Su1 or Su2) corresponds to a back electromotive force (EMF) of the coil (figure 2, part back electromotive force (EMF) of 3 at opening phase) (paragraph [0072]; the electric characteristic K measured in the course of the method being the voltage U at the terminals of the coil, the contactor then comprises means for measuring 25 the voltage of the actuating coil 3, during the opening phase of the contactor).
Regarding claim 5, Delbaere discloses everything claimed as applied above (see claim 1). Further, Delbaere discloses (see figures 1-11) the state of the first contact (figure 9, part first contact wherein 5 is coupled at opening phase of the switching device) and the second contact (figure 9, part second contact wherein 5 is coupled at closing phase of the switching device) is indicative of a weld of the first contact (figure 9, part first contact wherein 5 is coupled at opening phase of the switching device) and the second contact (figure 9, part second contact wherein 5 is coupled at closing phase of the switching device)(paragraphs [0011] and [0012]; These phenomena are on the one hand the frequency and intensity of sticking of the pads, and on the other hand mechanical failures. The frequency and intensity of sticking of the pads are commonly called microwelds. What is meant by mechanical failure is malfunctioning of the contactor linked to friction, wear, deformation of the moving mechanisms… the object of the invention is therefore to remedy the shortcomings of the state of the technique so as to propose a method for diagnosing operation, in particular contactor wear).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 8-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Delbaere et al. (US 2013/0103334), hereinafter Delbaere, in view of Baraszu et al. (US 9,506,992), hereinafter Baraszu.
Regarding claim 3, Delbaere discloses everything claimed as applied above (see claim 1). Further, Delbaere discloses (see figures 1-11) the control system (figure 2, part 2) and the comparison (figure 2, part 2) between the updated coil voltage data (figure 2, part updated voltage at 3 between L1 and L2; after initial period) and the initial coil voltage data (figure 2, part initial voltage at 3 between L1 and L2)(paragraph [0034]; comparing said at least one specific value with a specific initial operation reference value of the contactor). However, Delbaere does not expressly disclose send a notification to a computing device based on the comparison between the updated coil voltage data and the initial coil voltage data.
Baraszu teaches (see figures 1-5) the control system (figure 1, part 106) is configured to send a notification to a computing device (column 5; lines 8-19; the control system 106 may be communicatively coupled to a vehicle infotainment and/or alert system and be configured to provide information regarding a state of a primary and/or secondary contactors 108, 110 (e.g., a weld state and/or the like)… Although illustrated in connection with a single control system 106, it will be appreciated that embodiments of the disclosed systems and methods may be implemented using a plurality of suitable control and/or computing systems) based on the comparison (figure 1, part 106) between the updated coil voltage data (figure 1, part update coil voltage from voltage sensors 112 or 114) and the initial coil voltage data (figure 1, part initial coil voltage [reference])(column 3; lines 34-50; Systems and methods disclosed herein may be utilized in connection with determining a weld state of a contactor (e.g., welded, unwelded, partially welded, etc.) by measuring characteristics of a contactor actuator coil current and/or voltage during contactor actuation (e.g., closure and/or opening) and comparing such characteristics to that of an unwelded reference contactor (e.g., a normally operating contactor)).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control system of Delbaere with the notification features as taught by Baraszu and obtain the control system is configured to send a notification to a computing device based on the comparison between the updated coil voltage data and the initial coil voltage data, because it provides more complete and robust protection system (column 2; lines 22-36).
Regarding claim 4, Delbaere and Baraszu teach everything claimed as applied above (see claim 3). Further, Delbaere discloses (see figures 1-11) the control system (figure 2, part 2) is configured to compare (figure 2, part 2)  the updated coil voltage data (figure 2, part updated voltage at 3 between L1 and L2; after initial period) with the initial coil voltage data (figure 2, part initial voltage at 3 between L1 and L2)(paragraph [0034]; comparing said at least one specific value with a specific initial operation reference value of the contactor) by determining (figure 2, part 2)  a change between the updated coil voltage data (figure 2, part updated voltage at 3 between L1 and L2; after initial period) and the initial coil voltage data (figure 2, part initial voltage at 3 between L1 and L2), and wherein the control system (figure 2, part 2) is configured to response to the change between the updated coil voltage data (figure 2, part updated voltage at 3 between L1 and L2; after initial period) and the initial coil voltage data exceeding a threshold (paragraphs [0070]-[0071]; Minimum and maximum reference values are preferably defined for each contactor, taking industrial dispersions into account. These reference values make it possible to determine, for each specific value, on the one hand a new state threshold using the limit of the new reference value originating from tolerancing, and on the other hand a worn state threshold using the limit of the worn reference value originating from tolerancing). However, Delbaere does not expressly disclose the control system is configured to send the notification in response to the change between the updated coil voltage data and the initial coil voltage data exceeding a threshold
Baraszu teaches (see figures 1-5) the control system (figure 1, part 106) is configured to compare (figure 1, part 106) the updated coil voltage data (figure 1, part update coil voltage from voltage sensors 112 or 114) with the initial coil voltage data (figure 1, part initial coil voltage [reference]) (column 3; lines 34-50; Systems and methods disclosed herein may be utilized in connection with determining a weld state of a contactor (e.g., welded, unwelded, partially welded, etc.) by measuring characteristics of a contactor actuator coil current and/or voltage during contactor actuation (e.g., closure and/or opening) and comparing such characteristics to that of an unwelded reference contactor (e.g., a normally operating contactor)) by determining a change (figure 1, part 106) between the updated coil voltage data (figure 1, part update coil voltage from voltage sensors 112 or 114) and the initial coil voltage data (figure 1, part initial coil voltage [reference]), and wherein the control system  (figure 1, part 106)  is configured to send the notification (column 5; lines 8-19; the control system 106 may be communicatively coupled to a vehicle infotainment and/or alert system and be configured to provide information regarding a state of a primary and/or secondary contactors 108, 110 (e.g., a weld state and/or the like)… Although illustrated in connection with a single control system 106, it will be appreciated that embodiments of the disclosed systems and methods may be implemented using a plurality of suitable control and/or computing systems) in response to the change between the updated coil voltage data (figure 1, part update coil voltage from voltage sensors 112 or 114) and the initial coil voltage data (figure 1, part initial coil voltage [reference]) exceeding a threshold (column 7 ; lines 20-46; this measure of closeness may be compared with one or more thresholds).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control system of Delbaere with the notification features as taught by Baraszu and obtain the control system is configured to compare the updated coil voltage data with the initial coil voltage data by determining a change between the updated coil voltage data and the initial coil voltage data, and wherein the control system is configured to send the notification in response to the change between the updated coil voltage data and the initial coil voltage data exceeding a threshold, because it provides more complete and robust protection system (column 2; lines 22-36).
Regarding claim 6, Delbaere discloses everything claimed as applied above (see claim 1). Further, Delbaere discloses (see figures 1-11) the control system (figure 2, part 2) and comparison (figure 2, part 2) between the updated coil voltage data (figure 2, part updated voltage at 3 between L1 and L2; after initial period) and the initial coil voltage data (figure 2, part initial voltage at 3 between L1 and L2) (paragraph [0034]; comparing said at least one specific value with a specific initial operation reference value of the contactor). However, Delbaere does not expressly disclose send one or more control signals to one or more other control systems for controlling one or more other switching devices.
Baraszu teaches (see figures 1-5) the control system (figure 1, part 106) is configured to send one or more control signals to one or more other control systems(column 6; lines 22-37; implementing a protective action in response to a determined weld state (e.g., providing a notification to an operator of the vehicle of the determined weld state, operating the vehicle in a limited operating mode based on the determined weld state, etc.)) for controlling one or more other switching devices (figure 1, parts 108 or 110) based on the comparison (figure 1, part 106) between the updated coil voltage data (figure 1, part update coil voltage from voltage sensors 112 or 114) and the initial coil voltage data (figure 1, part initial coil voltage [reference]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control system of Delbaere with the control features as taught by Baraszu and obtain the control system is configured to send one or more control signals to one or more other control systems for controlling one or more other switching devices based on the comparison between the updated coil voltage data and the initial coil voltage data, because it provides more complete and robust protection system (column 2; lines 22-36).
Regarding claim 8, Delbaere discloses (see figures 1-11) a method (figure 2), comprising: receiving, via circuitry (figure 2, part 2), initial coil voltage data (figure 2, part initial voltage at 3 between L1 and L2 [specific initial operation reference value]) corresponding to a back electromotive force (EMF) waveform (figure 10, part Su1)(paragraph [0080]; a first bold line curve plot Su1 corresponds to the variation curve of a new actuator) associated with a coil (figure 2, part back electromotive force (EMF) of 3 at first opening phase) during a first open3Application No. 16/902,899 AFCP 2.0, Amendment, and Response toFinal Office Action Mailed on April 5, 2022operation (paragraph [0072]; the electric characteristic K measured in the course of the method being the voltage U at the terminals of the coil, the contactor then comprises means for measuring 25 the voltage of the actuating coil 3, during the opening phase of the contactor) of a switching device (figures 2 and 9, part switching device that include coil 3 to actuate) (paragraph [0070]; Minimum and maximum reference values are preferably defined for each contactor, taking industrial dispersions into account. These reference values make it possible to determine, for each specific value, on the one hand a new state threshold using the limit of the new reference value originating from tolerancing, and on the other hand a worn state threshold using the limit of the worn reference value originating from tolerancing); receiving (figure 2, part 2 from 25), via the circuitry  (figure 2, part 2), updated coil voltage data (figure 2, part updated voltage at 3 between L1 and L2; after initial period) corresponding to the back EMF waveform (figure 10, part Su2) (paragraph [0080]; Second broken line curve plots Su2 correspond to the variation curves of worn actuators) associated with the coil during a second open operation (figure 2, part back electromotive force (EMF) of 3 at second opening phase) of the switching device (figures 2 and 9, part switching device that include coil 3 to actuate) that occurs after a close operation of the switching device  (figures 2 and 9, part switching device that include coil 3 to actuate; after close operation) that occurred between the first open operation (figures 2 and 9, part switching device that include coil 3 to actuate; at first open operation) and the second open operation (figures 2 and 9, part switching device that include coil 3 to actuate; at updated open operation) (paragraph [0071]; Each specific value recorded and averaged on a set number of previous consecutive operations is thus then compared with the defined threshold values by means of the reference values. The position of the specific value relatively to the new and worn threshold values gives the information on the state of operation. Then, for each specific value recorded on a set number of previous consecutive operations, it is possible to calculate its sliding range, corresponding to the difference between the maximum value and the minimum value recorded on the previous operations. An abnormal operating state is diagnosed when the sliding range is greater than the maximum dispersion defined by the reference values, for each specific value); comparing (figure 2, part 2), via the circuitry (figure 2, part 2), the updated coil voltage data (figure 2, part updated voltage at 3 between L1 and L2; after initial period) with the initial coil voltage data (figure 2, part initial voltage at 3 between L1 and L2)(paragraph [0034]; comparing said at least one specific value with a specific initial operation reference value of the contactor); determining (figure 2, part 2), via the circuitry (figure 2, part 2), a change between the updated coil voltage data  (figure 2, part updated voltage at 3 between L1 and L2; after initial period)  and the initial coil voltage data (figure 2, part initial voltage at 3 between L1 and L2 [specific initial operation reference value]); and determine  (figure 2, part 2) a state of the switching device (figures 2 and 9, part switching device that include coil 3 to actuate) in response to the change (paragraph [0035]; diagnosing the state of operation of the contactor according to the positioning of said at least one specific value with respect to a reference value) being greater than a threshold (paragraphs [0070]-[0071]; Minimum and maximum reference values are preferably defined for each contactor, taking industrial dispersions into account. These reference values make it possible to determine, for each specific value, on the one hand a new state threshold using the limit of the new reference value originating from tolerancing, and on the other hand a worn state threshold using the limit of the worn reference value originating from tolerancing) (paragraphs [0028]-[0035] and [0072]-[0080]).
Delbaere does not expressly disclose sending, via the circuitry, a notification indicative of a state of the switching device to a computing device in response to the change being greater than a threshold.
Baraszu teaches (see figures 1-5) sending, via the circuitry (figure 1, part 106), a notification indicative (column 5; lines 8-19; the control system 106 may be communicatively coupled to a vehicle infotainment and/or alert system and be configured to provide information regarding a state of a primary and/or secondary contactors 108, 110 (e.g., a weld state and/or the like)… Although illustrated in connection with a single control system 106, it will be appreciated that embodiments of the disclosed systems and methods may be implemented using a plurality of suitable control and/or computing systems) of a state of the switching device (figure 1, parts 108 or 110) to a computing device in response to the change (figure 1, part change between update coil voltage from voltage sensors 112 or 114 and initial coil voltage [reference]) (column 3; lines 34-50; Systems and methods disclosed herein may be utilized in connection with determining a weld state of a contactor (e.g., welded, unwelded, partially welded, etc.) by measuring characteristics of a contactor actuator coil current and/or voltage during contactor actuation (e.g., closure and/or opening) and comparing such characteristics to that of an unwelded reference contactor (e.g., a normally operating contactor)) being greater than a threshold (column 7; lines 20-46; this measure of closeness may be compared with one or more thresholds).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control system of Delbaere with the notification features as taught by Baraszu, because it provides more complete and robust protection system (column 2; lines 22-36).
Regarding claim 9, Delbaere and Baraszu teach everything claimed as applied above (see claim 8). Further, Delbaere discloses (see figures 1-11) determining (figure 2, part 2) the change comprises: determining (figure 2, part 2) a first maximum value (figure 10, part maximum A’ at Su1) (paragraph [0080]; a first bold line curve plot Su1 corresponds to the variation curve of a new actuator) associated with the initial coil voltage data (figure 2, part initial voltage at 3 between L1 and L2 [specific initial operation reference value]); determining a second maximum value (figure 10, part maximum A’ at Su2) (paragraph [0080]; Second broken line curve plots Su2 correspond to the variation curves of worn actuators) associated with the updated coil voltage data (figure 2, part updated voltage at 3 between L1 and L2; after initial period); and determining (figure 2, part 2) a difference between the first maximum value (figure 10, part maximum A’ at Su1) and the second maximum value (figure 10, part maximum A’ at Su2)(paragraphs [0074]-[0082]; The second step of the diagnostic method of this second embodiment consists in determining one or more specific values on the curve of the voltage variation at the terminals of the actuating coil 3. The specific value or values can for example be determined from: One or more voltage values measured at a set time, or Integration of the voltage values measured over a set time range, or One or more local extremum values, extremum being able to be a maximum or a minimum… The third step of the diagnostic method of this second embodiment consists in using the specific values and in thereby enabling the state of operation to be determined).
Regarding claim 10, Delbaere and Baraszu teach everything claimed as applied above (see claim 8). Further, Delbaere discloses (see figures 1-11) determining (figure 2, part 2) the change comprises: determining (figure 2, part 2) a first minimum value (figure 10, part minimum B’ at Su1) (paragraph [0080]; a first bold line curve plot Su1 corresponds to the variation curve of a new actuator) associated with the initial coil voltage data (figure 2, part initial voltage at 3 between L1 and L2 [specific initial operation reference value]); determining a second minimum value (figure 10, part minimum B’ at Su2) (paragraph [0080]; Second broken line curve plots Su2 correspond to the variation curves of worn actuators) associated with the updated coil voltage data (figure 2, part updated voltage at 3 between L1 and L2; after initial period); and determining (figure 2, part 2) a difference between the first minimum value (figure 10, part minimum B’ at Su1) and the second minimum value (figure 10, part minimum B’ at Su2) (paragraphs [0074]-[0082]; The second step of the diagnostic method of this second embodiment consists in determining one or more specific values on the curve of the voltage variation at the terminals of the actuating coil 3. The specific value or values can for example be determined from: One or more voltage values measured at a set time, or Integration of the voltage values measured over a set time range, or One or more local extremum values, extremum being able to be a maximum or a minimum… The third step of the diagnostic method of this second embodiment consists in using the specific values and in thereby enabling the state of operation to be determined).
Regarding claim 11, Delbaere and Baraszu teach everything claimed as applied above (see claim 8). Further, Delbaere discloses (see figures 1-11) determining (figure 2, part 2) whether two contacts associated with the switching device (figures 2 and 9, part contacts associated with the switching device that include coil 3 to actuate) are welded together based on the updated coil voltage data (figure 2, part updated voltage at 3 between L1 and L2; after initial period) (paragraphs [0011] and [0012]; These phenomena are on the one hand the frequency and intensity of sticking of the pads, and on the other hand mechanical failures. The frequency and intensity of sticking of the pads are commonly called microwelds. What is meant by mechanical failure is malfunctioning of the contactor linked to friction, wear, deformation of the moving mechanisms… the object of the invention is therefore to remedy the shortcomings of the state of the technique so as to propose a method for diagnosing operation, in particular contactor wear). However, Delbaere does not expressly disclose updating the notification based on a determination that the two contacts are welded together.
Baraszu teaches (see figures 1-5) updating the notification (column 5; lines 8-19; the control system 106 may be communicatively coupled to a vehicle infotainment and/or alert system and be configured to provide information regarding a state of a primary and/or secondary contactors 108, 110 (e.g., a weld state and/or the like)… Although illustrated in connection with a single control system 106, it will be appreciated that embodiments of the disclosed systems and methods may be implemented using a plurality of suitable control and/or computing systems) based on a determination that the two contacts are welded together (figure 1, parts two contacts associated with 108 or 110).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control system of Delbaere with the notification features as taught by Baraszu, because it provides more complete and robust protection system (column 2; lines 22-36).
Regarding claim 13, Delbaere and Baraszu teach everything claimed as applied above (see claim 8). Further, Delbaere discloses (see figures 1-11) determining (figure 2, part 2) a life expectancy of the switching device (figures 2 and 9, part contacts associated with the switching device that include coil 3 to actuate) based on the change (figure 2, part change between updated voltage at 3 between L1 and L2 and initial voltage at 3 between L1 and L2 [specific initial operation reference value])(paragraph [0003]; Methods for diagnosing a state of wear of a contactor are called on to be implemented increasingly often in the processing means of the contactors. It is in fact very useful to know the level of wear of a contactor in order to schedule suitable maintenance during the lifetime of said contactor). However, Delbaere does not expressly disclose notification is indicative of the life expectancy. 
Baraszu teaches (see figures 1-5) determining a life expectancy (column 1; lines 7-13; This disclosure relates to systems and methods for detecting a state of health of a high-voltage contactor in a battery system. More specifically, but not exclusively, the systems and methods of the present disclosure provide for determination of a state of health relating to a weld state of a high-voltage contactor using actuator current and voltage measurement characteristics) of the switching device (figure 1, parts 108 or 110) based on the change (figure 1, part change between update coil voltage from voltage sensors 112 or 114 and initial coil voltage [reference]), wherein the notification is indicative of the life expectancy (column 5; lines 8-19; the control system 106 may be communicatively coupled to a vehicle infotainment and/or alert system and be configured to provide information regarding a state of a primary and/or secondary contactors 108, 110 (e.g., a weld state and/or the like)… Although illustrated in connection with a single control system 106, it will be appreciated that embodiments of the disclosed systems and methods may be implemented using a plurality of suitable control and/or computing systems).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control system of Delbaere with the notification features as taught by Baraszu, because it provides more complete and robust protection system (column 2; lines 22-36).
Regarding claim 14, Delbaere and Baraszu teach everything claimed as applied above (see claim 13). Further, Delbaere discloses (see figures 1-11) the life expectancy is determined (figure 2, part 2) (paragraph [0003]; Methods for diagnosing a state of wear of a contactor are called on to be implemented increasingly often in the processing means of the contactors. It is in fact very useful to know the level of wear of a contactor in order to schedule suitable maintenance during the lifetime of said contactor). However, Delbaere does not expressly disclose a historical record of a second back EMF waveform for a second switching device that corresponds to the switching device.
Baraszu teaches (see figures 1-5) the life expectancy is determined (figure 1, part 106) (column 1; lines 7-13; This disclosure relates to systems and methods for detecting a state of health of a high-voltage contactor in a battery system. More specifically, but not exclusively, the systems and methods of the present disclosure provide for determination of a state of health relating to a weld state of a high-voltage contactor using actuator current and voltage measurement characteristics) based on a historical record (column 6; lines 7-26; one or more sensors may be used to measure data relating to the contactor. For example, in some embodiments, contactor control line current and/or voltage may be measured over a particular period of time (e.g., 1 ms). Data measured at 212 may be stored at 214 (e.g., stored in one or more data buffers and/or the like)) of a second back EMF waveform (figure 1, part through 114) for a second switching device (figure 1, part 110) that corresponds to the switching device (figure 1, parts 108 or 110).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control system of Delbaere with the notification features as taught by Baraszu and obtain the life expectancy is determined based on a historical record of a second back EMF waveform for a second switching device that corresponds to the switching device, because it provides more complete and robust protection system (column 2; lines 22-36).
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Delbaere et al. (US 2013/0103334), hereinafter Delbaere, in view of Baraszu et al. (US 9,506,992), hereinafter Baraszu, and further in view of Jenski (US 6,233,132).
Regarding claim 7, Delbaere and Baraszu teach everything claimed as applied above (see claim 6). Further, Delbaere discloses (see figures 1-11) the control system (figure 2, part 2) is configured to: determine the updated coil voltage data (figure 2, part updated voltage at 3 between L1 and L2; after initial period). However, Delbaere does not expressly disclose determine an open timing interval based on the updated coil voltage data; and send the one or more control signals to the one or more other control systems based on the open timing interval.
Jenski teaches (see figures 1-5) the control system (figure 3, part control system generated by 112-118) is configured to: determine an open timing interval (figure 2, part contact opening time interval) based on the update (column 10; lines 47-50; the delay measurements for the opening and closing time during the opposite half cycles are measured and calculated in the same way, and stored separately within the logic circuit 112) coil voltage data (figures 2 and 3, part update coil voltage detected at 118) (column 9; lines 10-19; when this pattern of the coil voltage 108 is compared to the voltage delivered to the load 110 it may be seen that the change in slope from negative to positive of the coil voltage 108 indicates the contact opening point. The actual contact opening time is calculated from the coil enable signal 104 going low until the slope of the coil voltage 108 changes from negative to positive); and send the one or more control signals to the one or more control systems (figure 2, part internally at 112; when the open timing interval is determined, a logic circuit internal in 112 receive the open timing interval to calculate the delay time used to compensate the relay drive signal)(column 9 lines 47-63) based on the open timing interval (figure 2, part contact opening time interval). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control system of Delbaere with the control features as taught by Jenski and obtain the control system is configured to: determine an open timing interval based on the updated coil voltage data; and send the one or more control signals to the one or more other control systems based on the open timing interval, because it provides more efficient and reliable control in order to increase lifetime service of the switching device (column 4; lines 26-46).
Regarding claim 12, Delbaere and Baraszu teach everything claimed as applied above (see claim 8). However, Delbaere does not expressly disclose determining an open timing drift based on the change; and send one or more control signals to one or more components based on the open timing drift.
Jenski teaches (see figures 1-5) determining (figure 3, part circuitry 112-118; through 112) an open timing drift (figure 3, part 112; difference in timing) based on the change (figures 2 and 3, part change between coil voltage detected at 118 at positive and negative turn-off delay); and send one or more control signals (figure 3, part relay drive control signal) to one or more components (figure 3, part 126) based on the open timing drift (figure 3, part 112; difference in timing)  (column 10; lines 1-20; measures the timing for both situations, i.e. opening during the positive half cycle and opening during the negative half cycle, and uses different delay times depending on whether the opening is to occur on the positive or negative half cycle… the instant invention stores four time delay values… to compensate for any variations due to hardware circuitry variations of the AC cycle timing detected thereby).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control system of Delbaere with the control features as taught by Jenski and obtain determining an open timing drift based on the change; and send one or more control signals to one or more components based on the open timing drift, because it provides more efficient and reliable control in order to increase lifetime service of the switching device (column 4; lines 26-46).
Claims 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Delbaere et al. (US 2013/0103334), hereinafter Delbaere, in view of Jenski (US 6,233,132).
Regarding claim 15, Delbaere discloses (see figures 1-11) a non-transitory computer-readable medium (figure 2, part non-transitory computer-readable medium inside 2 that store the instructions) (paragraph [0071]; Each specific value recorded and averaged on a set number of previous consecutive operations is thus then compared with the defined threshold values by means of the reference values. The position of the specific value relatively to the new and worn threshold values gives the information on the state of operation. Then, for each specific value recorded on a set number of previous consecutive operations, it is possible to calculate its sliding range, corresponding to the difference between the maximum value and the minimum value recorded on the previous operations. An abnormal operating state is diagnosed when the sliding range is greater than the maximum dispersion defined by the reference values, for each specific value) comprising computer-executable instructions that, when executed, are configured to cause at least one processor to perform operations (figure 2, part processor inside 2)(paragraph [0050]; a processing unit 2 is designed to act on the coil voltage control means 20, such as in particular MOS or IGBT transistors) comprising: receiving (figure 2, part 2) initial coil voltage data (figure 2, part initial voltage at 3 between L1 and L2 [specific initial operation reference value])  corresponding to a voltage waveform (figure 10, part Su1)(paragraph [0080]; a first bold line curve plot Su1 corresponds to the variation curve of a new actuator) associated with a coil (figure 2, part 3) during a first open operation (paragraph [0072]; the electric characteristic K measured in the course of the method being the voltage U at the terminals of the coil, the contactor then comprises means for measuring 25 the voltage of the actuating coil 3, during the opening phase of the contactor) of a switching device (figures 2 and 9, part switching device that include coil 3 to actuate; at first open operation)(paragraph [0070]; Minimum and maximum reference values are preferably defined for each contactor, taking industrial dispersions into account. These reference values make it possible to determine, for each specific value, on the one hand a new state threshold using the limit of the new reference value originating from tolerancing, and on the other hand a worn state threshold using the limit of the worn reference value originating from tolerancing); receiving  (figure 2, part 2 from 25) updated coil voltage data (figure 2, part updated voltage at 3 between L1 and L2; after initial period) corresponding to the voltage waveform (figure 10, part Su2) (paragraph [0080]; Second broken line curve plots Su2 correspond to the variation curves of worn actuators) associated with the coil (figure 2, part 3) during a second open operation of the switching device (figures 2 and 9, part switching device that include coil 3 to actuate; at updated open operation) that occurs after a close operation of the switching device (figures 2 and 9, part switching device that include coil 3 to actuate; after close operation) that occurred between the first open operation (figures 2 and 9, part switching device that include coil 3 to actuate; at first open operation) and the second open operation (figures 2 and 9, part switching device that include coil 3 to actuate; at updated open operation)(paragraph [0071]; Each specific value recorded and averaged on a set number of previous consecutive operations is thus then compared with the defined threshold values by means of the reference values. The position of the specific value relatively to the new and worn threshold values gives the information on the state of operation. Then, for each specific value recorded on a set number of previous consecutive operations, it is possible to calculate its sliding range, corresponding to the difference between the maximum value and the minimum value recorded on the previous operations. An abnormal operating state is diagnosed when the sliding range is greater than the maximum dispersion defined by the reference values, for each specific value);5Application No. 16/902,899 AFCP 2.0, Amendment, and Response toFinal Office Action Mailed on April 5, 2022comparing (figure 2, part 2) the updated coil voltage data (figure 2, part updated voltage at 3 between L1 and L2; after initial period) with the initial coil voltage data (figure 2, part initial voltage at 3 between L1 and L2)(paragraph [0034]; comparing said at least one specific value with a specific initial operation reference value of the contactor); determining (figure 2, part 2) a state associated with the switching device (figures 2 and 9, part switching device that include coil 3 to actuate) based on the comparison (figure 2, part 2) (paragraph [0035]; diagnosing the state of operation of the contactor according to the positioning of said at least one specific value with respect to a reference value) (paragraphs [0028]-[0035] and [0072]-[0080]). 
Delbaere does not expressly disclose determining an open timing interval based the updated coil voltage data; and sending one or more control signals to one or more components based on the open timing interval.
Jenski teaches (see figures 1-5) a non-transitory computer-readable medium (figure 3, part inside 112; non-transitory computer-readable medium that store the time delays based on the determined opening and closing times)(column 10; lines 39-50; the delay measurements for the opening and closing time during the opposite half cycles are measured and calculated in the same way, and stored separately within the logic circuit 112) comprising computer-executable instructions that, when executed, are configured to cause at least one processor to perform operations (figure 3, part inside 112; microprocessor that execute the operation of determine opening and closing times and generate the compensation for time delays determined)(column 9; lines 23-46; the electromagnet relay drive and control circuit comprises a logic circuit 112 which may be a general purpose microprocessor, programmable logic array (PLA), custom application specific integrated circuit (ASIC), or other appropriate circuitry known in the art for processing logic and timing signals) comprising: determining (figure 2 part 112) an open timing interval (figure 2, part contact opening time interval)  based the coil voltage data (figure 3, part coil voltage date from detector 118)(columns 8 and 9; lines 62-67 and 1-19; the actual contact opening time is calculated from the coil enable signal 104 going low until the slope of the coil voltage 108 changes from negative to positive as illustrated in FIG. 2); and sending one or more control signals (figure 3, part relay drive control signal) to one or more components (figure 3, part 126) based on the open timing interval (figure 2, part contact opening time interval)(column 9, lines 47-63; the logic circuit 112 utilizes the slope detectors 116, 118 and the relay drive signal 128 to determine the relay actuation time for both the opening and the closing of the contact electrodes upon each actuation. This timing is then utilized by the logic circuit 112 to calculate a delay time to be used in generating the relay drive signal 128. Specifically, this timing is used to determine the exact point in time relative to the AC waveform when the relay drive signal 128 should be initiated to ensure relay contact actuation at the zero crossing point of the AC waveform).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control system of Delbaere with the control features as taught by Jenski, because it provides more efficient and reliable control in order to increase lifetime service of the switching device (column 4; lines 26-46).
Regarding claim 16, Delbaere and Jenski teach everything claimed as applied above (see claim 15). However, Delbaere does not expressly disclose the one or more control signals are configured to cause the one or more components to incorporate one or more delays in one or more operations of the one or more components.
Jenski teaches (see figures 1-5) the one or more control signals (figure 3, part relay drive control signal) are configured to cause the one or more components (figure 3, part 126) to incorporate one or more delays (column 9, lines 47-63; this timing is then utilized by the logic circuit 112 to calculate a delay time to be used in generating the relay drive signal 128. Specifically, this timing is used to determine the exact point in time relative to the AC waveform when the relay drive signal 128 should be initiated to ensure relay contact actuation at the zero crossing point of the AC waveform) in one or more operations of the one or more components (figure 3, part 126).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control system of Delbaere with the control features as taught by Jenski, because it provides more efficient and reliable control in order to increase lifetime service of the switching device (column 4; lines 26-46).
Regarding claim 20, Delbaere and Jenski teach everything claimed as applied above (see claim 15). Further, Delbaere discloses (see figures 1-11) the updated coil voltage data (figure 2, part updated voltage at 3 between L1 and L2; after initial period) is representative of a number of cycles (figure 10, part Su2) (paragraph [0080]; Second broken line curve plots Su2 correspond to the variation curves of worn actuators) performed by the switching device (figures 2 and 9, part switching device that include coil 3 to actuate).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Delbaere et al. (US 2013/0103334), hereinafter Delbaere, in view of Jenski (US 6,233,132), and further in view of Baraszu et al. (US 9,506,992), hereinafter Baraszu.
Regarding claim 17, Delbaere and Jenski teach everything claimed as applied above (see claim 15). Further, Delbaere discloses (see figures 1-11) the operations (figure 2, part 2) comprise: determining a change between the updated coil voltage data (figure 2, part updated voltage at 3 between L1 and L2; after initial period) and the initial coil voltage data (figure 2, part initial voltage at 3 between L1 and L2)(paragraph [0034]; comparing said at least one specific value with a specific initial operation reference value of the contactor). However, Delbaere does not expressly disclose sending a notification indicative of the change to a computing device.
Baraszu teaches (see figures 1-5) the operations (figure 1, part 106) comprise: determining a change between the updated coil voltage data (figure 1, part update coil voltage from voltage sensors 112 or 114) and the initial coil voltage data (figure 1, part initial coil voltage [reference]) (column 3; lines 34-50; Systems and methods disclosed herein may be utilized in connection with determining a weld state of a contactor (e.g., welded, unwelded, partially welded, etc.) by measuring characteristics of a contactor actuator coil current and/or voltage during contactor actuation (e.g., closure and/or opening) and comparing such characteristics to that of an unwelded reference contactor (e.g., a normally operating contactor)); and sending (figure 1, part 106) a notification indicative of the change to a computing device (column 5; lines 8-19; the control system 106 may be communicatively coupled to a vehicle infotainment and/or alert system and be configured to provide information regarding a state of a primary and/or secondary contactors 108, 110 (e.g., a weld state and/or the like)… Although illustrated in connection with a single control system 106, it will be appreciated that embodiments of the disclosed systems and methods may be implemented using a plurality of suitable control and/or computing systems).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control system of Delbaere with the notification features as taught by Baraszu and obtain the operations comprise: determining a change between the updated coil voltage data and the initial coil voltage data; and sending a notification indicative of the change to a computing device, because it provides more complete and robust protection system (column 2; lines 22-36).
Regarding claim 18, Delbaere, Jenski and Baraszu teach everything claimed as applied above (see claim 17). Further, Delbaere discloses (see figures 1-11) the operations (figure 2, part 2) comprise: determining an amount of wear sustained by the switching device (figures 2 and 9, part switching device that include coil 3 to actuate) based on the change  (figure 2, part change between updated voltage at 3 between L1 and L2 and initial voltage at 3 between L1 and L2 [specific initial operation reference value]) (paragraph [0003]; Methods for diagnosing a state of wear of a contactor are called on to be implemented increasingly often in the processing means of the contactors. It is in fact very useful to know the level of wear of a contactor in order to schedule suitable maintenance during the lifetime of said contactor). However, Delbaere does not expressly disclose updating the notification based on the amount of wear sustained by the switching device.
Baraszu teaches (see figures 1-5) updating the notification (column 5; lines 8-19; the control system 106 may be communicatively coupled to a vehicle infotainment and/or alert system and be configured to provide information regarding a state of a primary and/or secondary contactors 108, 110 (e.g., a weld state and/or the like)… Although illustrated in connection with a single control system 106, it will be appreciated that embodiments of the disclosed systems and methods may be implemented using a plurality of suitable control and/or computing systems) based on the amount of wear sustained by the switching device (figure 1, parts 108 or 110).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control system of Delbaere with the notification features as taught by Baraszu, because it provides more complete and robust protection system (column 2; lines 22-36).
Regarding claim 19, Delbaere, Jenski and Baraszu teach everything claimed as applied above (see claim 17). Further, Delbaere discloses (see figures 1-11) the state associated with one or more contacts (paragraph [0003]; Methods for diagnosing a state of wear of a contactor are called on to be implemented increasingly often in the processing means of the contactors. It is in fact very useful to know the level of wear of a contactor in order to schedule suitable maintenance during the lifetime of said contactor) that are part of the switching device (figures 2 and 9, part switching device that include coil 3 to actuate).
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
/Scott Bauer/Primary Examiner, Art Unit 2839